            Case MDL No. 2997 Document 73 Filed 03/31/21 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION



 In re: Baby Food Marketing, Sales Practices and
 Products Liability Lit.                             MDL No.: 2997


                                                     Notice of Related Action




       In compliance with Rules of Procedure 6.2(d) and 7.1(a) for the United States Judicial

Panel on Multidistrict Litigation, plaintiffs Kendra Anderson and Marla Micks notify the Panel of

the following related action, filed on March 26, 2021: Anderson, et al. v. The Hain Celestial

Group, Inc., 2:21-cv-01621, E.D.N.Y.

  Dated: March 31, 2021
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
                                                                 60 Cutter Mill Rd Ste 409
                                                                 Great Neck NY 11021-3104
                                                                 Tel: (516) 268-7080
                                                                 Fax: (516) 234-7800
                                                                 spencer@spencersheehan.com
